STANFORD, Justice.
On May 16, 1949, the appellee, Norman Perez filed his petition for writ of habeas corpus in the Superior Court of Pima County, Arizona, for the custody of his minor child, Shirley Ann, during the months of Jime, July and August of that year. The trial court, after hearing, granted the writ and appellee was given custody of said child for the period prayed for in the petition. Perle Mandel, mother of the child and respondent therein, appeals from this order.
 There is no question but that the court had jurisdiction of the subject matter and of all of the parties involved, and its judgment has been fully executed. This *353appeal was not perfected in time for this court to affect the order in any manner, no motion having been made to advance the cause on the calendar until April of 1950. Counsel for both appellant and appellee admit that this question is now moot. With this we agree and therefore decline to consider any of the issues submitted. Inasmuch however as appellee prevailed, he should be awarded his costs in the matter and it is so ordered.
Appeal dismissed.
UDALL, C. J., and PHELPS, DE CONCINI, LA PRADE, JJ., concurring.